I am unable to agree with all that is said in the foregoing opinion.
It seems to me there was prejudicial error on the part of the trial court in permitting the complaining witness to relate what she told her mother and the witness Shirley concerning the alleged offense and in permitting the mother and the witness Shirley to in turn detail what the complaining witness told them.
The opinion holds this testimony admissible, not because what was said by the complaining witness was in the nature of a complaint, but *Page 210 
on the theory that the foundation for its admission was laid by the defendant's attack on her credibility. Certainly this theory can have no application insofar as the mother's testimony is concerned. And I think that it can have no application insofar as what was said to Shirley is concerned. The theory is that the foundation for the admission of the testimony was laid by inquiries by defendant's counsel when cross-examining the complaining witness. At that time she said she had told the witness Shirley and others what had occurred. She was asked as to why she had told Shirley and whether or not she was bragging when she did so. To these inquiries she answered she was not bragging when she told Shirley but told her because Shirley asked her. This was a sufficient explanation as to why she had the conversation with Shirley and the manner in which it was had. There was no necessity for any other testimony for the purpose of re-establishing her credibility, if it had been challenged as contended. If the admission of this testimony was error, and I think it was, it was prejudicial. It permitted a reiteration by the complaining witness of what she had said, and a further reiteration by her mother and by the witness Shirley. Where the evidence tending to establish the defendant's guilt was no stronger than it was in the instant case, it is impossible for me to escape the conviction that this might have made some weight with the jury.
I think there should be a reversal of the judgment of conviction and that a new trial should be had. *Page 211